                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

SHANNON SZUSZALSKI

               Plaintiff,

v.                                                        CV No. 19-250 RB/CG

RUDY FIELDS, et al.

               Defendants.


               ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon review of the record. IT IS HEREBY

ORDERED that a status conference will be held by telephone on May 11, 2020, at

2:30p.m.

      Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415,

follow the prompts, and enter the Access Code 7467959, to be connected to the

proceedings.




                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
